DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.       	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “326” has been used to designate “proximal end” (paragraph 0035, line 2; paragraph 0037, line 2; paragraph 0039, line 1), and “head” (throughout paragraph 0041; paragraph 0042, line 4; paragraph 0052, line 5). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.       The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 316 in Figs. 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.       The disclosure is objected to because of the following informalities: 
In paragraph 0040, line 2 reads “rotation of the handle 326” but should instead read “rotation of the handle 320”
In paragraph 0058, line 3 reads “e.g.,.” but should instead read “e.g.,”
Appropriate correction is required.

Claim Objections
5.       Claims 15 and 15 are objected to because of the following informalities:  
Regarding claim 15, line 2 reads “comprise” but should instead read “comprises”
Regarding claim 16, line 1 reads “comprise” but should instead read “comprises”
Appropriate correction is required.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “resilient member” in claims 7 and 15; “actuable structure” in claims 1 and 11.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.       Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuer et al. (20140324062).
	Regarding claim 11, Heuer discloses a surgical instrument, comprising: 
	a single integrated tool (Fig. 1a screwdriver 1) comprising both a head positioner (Fig. 1a handle 30, adjustment device 40, and sleeve 20, see annotated directly below) and a driver (Fig. 1a handle 50 and central shaft 10, see annotated below), the driver being at least partially inserted through an elongate aperture formed in the head positioner (Fig. 4b demonstrates central shaft 10 goes through aperture formed in turn handle 30 and distal sleeve 20 of the head positioner; paragraph 0036, lines 5-8) so as to extend from a proximal end (Fig. 1a, see annotated below) of the head positioner to a distal end (Fig. 1a, see annotated below) of the head positioner; 
	wherein the driver is configured to transfer torque to a screw, the driver comprising a shank (Fig. 3 inner shaft 10) that is linearly (paragraph 0034, lines 27-30) and rotationally (paragraph 0033, line 28-30) movable within the elongate aperture of the head positioner, and that has a distal end with a head (Fig. 3 form fitting profile 12) sized and shaped to fit in a socket of the screw (paragraph 0036, lines 10-13); and 
	wherein the head positioner is configured to engage a receiver (Fig. 1a fork head 4a) for orientation adjustment (paragraph 0034, lines 14-17 disclose the fork head 4a being connected to the sleeve 20, therefore, moving the positioner would be capable of changing the orientation of the receiver), the head positioner comprising an actuable structure (Fig. 1a adjustment device 40) limiting an amount that the driver can linearly travel in a first direction within the elongate aperture formed in the head positioner (paragraph 0033, lines 19-25).
	Regarding claim 12, Heuer discloses actuation of the actuable structure causes the actuable structure to stop limiting the amount that the driver can linearly travel in the first direction within the elongate aperture of the head positioner (paragraph 0017, lines 7-9).
	Regarding claim 13, Heuer discloses wherein the actuable structure comprises a button (paragraph 0033, lines 19-20).
	Regarding claim 14, Heuer discloses the driver is removable from the elongate aperture of the head positioner when the actuable structure is actuated (paragraph 0015; Heuer is clear that the driver is only movable when the actuable structure is actuated, therefore the driver is removable when the pushbutton is actuated).
	Regarding claim 15, Heuer discloses the actuable structure comprise[s] a rigid member (Fig. 4 pushbutton 40; because the pushbutton is integrated into the turn handle (paragraph 0037, lines 3-4), very compact (paragraph 0017, line 10) and spring-loaded (paragraph 0017, lines 2-3), it would be obvious that the button must be rigid, similarly to the turn handle) that is resiliently biased (paragraph 0038, lines 6-8) by a resilient member (Fig. 3 spring 49) into a first position in which the rigid member at least partially obstructs the elongate aperture of the head positioner (paragraph 0038, lines 8-12).
	Regarding claim 16, Heuer discloses the rigid member comprise[s] a hole (Fig. 3 recess 42) through which a shank of the driver passes when the driver is inserted into the head positioner (paragraph 0037, lines 6-8).
	Regarding claim 17, Heuer discloses the rigid member engages a flange (Fig. 3, see annotated directly below) formed on a shank of the driver so as to limit the amount that the driver can linearly travel in the first direction within the elongate aperture of the head positioner (paragraph 0034, line 23-30).

    PNG
    media_image1.png
    875
    763
    media_image1.png
    Greyscale

	Regarding claim 18, the resilient member no longer causes the actuable structure to obstruct the elongate aperture formed in the head positioner when the actuable structure is depressed (paragraph 0037, line 16-18).
	Regarding claim 19, an internal shaped surface of the head positioner (Fig. 4b cutaway 41) limits an amount that the driver can linearly travel in a second direction within the elongate aperture of the head positioner (paragraph 0037, lines 8-16).
	Regarding claim 20, the head of the driver extends through and projects out of a distal end of the head positioner (Fig. 1a, see annotated directly below).

    PNG
    media_image2.png
    768
    405
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
10.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.     This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.     Claim(s) 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (20140324062) in further view of Folger et al. (20200030009).
	Regarding claim 1, Heuer discloses a method for performing a medical procedure, comprising: 	obtaining a surgical instrument (Fig. 1a screwdriver 1) that combines a head positioner (Fig. 1a handle 30, adjustment device 40, and sleeve 20, see annotated directly below) and a driver (Fig. 1a handle 50 and central shaft 10, see annotated below) into a single integrated tool (paragraph 0007, lines 3-14 disclose the screwdriver is a single tool), the driver being at least partially inserted through an elongate aperture formed in the head positioner (Fig. 4b central demonstrates shaft 10 goes through aperture formed in turn handle 30 and distal sleeve 20 of the head positioner; paragraph 0036, lines 5-8) so as to extend from a proximal end (Fig. 1a, see annotated below) of the head positioner to a distal end (Fig. 1a, see annotated below) of the head positioner; 
	using an actuable structure (Fig. 1a adjustment device 40) of the head positioner to limit an amount that the driver can linearly travel in a first direction within the elongate aperture formed in the head positioner (paragraph 0017, lines 1-9); 
	causing a screw (Fig. 1a bone screw 2a) to threadingly engage an object (paragraph 0012, lines 8-12 disclose the screw is engaging bone) via rotation of the driver in at least a first direction around a central axis of the surgical instrument (paragraph 0034, lines 3-17);
	
    PNG
    media_image3.png
    768
    413
    media_image3.png
    Greyscale

	
	Regarding claim 2, Heuer discloses causing the screw to advance into the object by further rotating the driver in the first direction about the central axis of the surgical instrument (paragraph 0021).
	Regarding claim 3, Heuer discloses actuating the actuable structure of the head positioner to stop limiting the amount that the driver can linearly travel in the first direction within the elongate aperture formed in the head positioner (paragraph 0017, lines 1-12; paragraph 0033, lines 19-25).
	Regarding claim 4, Heuer discloses the actuable structure comprises a button (paragraph 0033, lines 19-20).
	Regarding claim 5, Heuer discloses removing the driver from the elongate aperture formed in the head positioner (paragraph 0015).
	Regarding claim 6, Heuer discloses discontinuing actuation of the actuable structure when the driver is at least partially removed from the elongate aperture formed in the head positioner (paragraph 0037, lines 11-16 disclose releasing the button after linearly moving the driver, therefore, after removing the driver from the aperture, the button must be released).
	Regarding claim 7, Heuer discloses the actuable structure is resiliently biased (paragraph 0038, lines 6-8) by a resilient member (Fig. 3 spring 49) into a first position in which the actuable structure at least partially obstructs the elongate aperture formed in the head positioner (paragraph 0038, lines 8-12).
	Regarding claim 8, Heuer discloses actuating the actuable structure so that the resilient member no longer causes the actuable structure to obstruct the elongate aperture formed in the head positioner (paragraph 0034, lines 16-18).
	Regarding claim 9, Heuer discloses releasing the actuable structure so that the resilient member once again causes the actuable structure to obstruct the elongate aperture formed in the head positioner (paragraph 0034, lines 13-16).
	Regarding claim 10, Heuer discloses using a surface (Fig. 4b cutaway 41) of the elongate aperture to limit an amount that the driver can linearly travel in a second direction within the elongate aperture formed in the head positioner (paragraph 0037, lines 8-16).
	Heuer discloses rotating the driver to drive a fastener/screw into an object/bone (paragraph 0012, lines 8-12 disclose the screw is engaging bone) but does not disclose changing an orientation of a receiver via rotation of the head positioner about a portion of the driver.



	Folger discloses a driver (Fig. 1 drive portion 66 and shaft 46) connected to a fastener/screw (Fig. 1 fastener 80), a head positioner (Fig. 1 sleeve 24, grip 32) connected to a receiver (Fig. 1 receiver 82), wherein when rotating the driver (paragraph 0041, lines 6-12) to drive the fastener/screw (paragraph 0041, lines 12-13) into bone, the receiver has a tendency to change from a first orientation to a second orientation, the head positioner is rotated about a portion of the driver to move the receiver from the second orientation back to the first orientation thus maintaining the receiver in a desired first orientation (see Fig 8; paragraph 0042, lines 35-43 where the head positioner is rotated at a different rate about the driver to maintain the receiver in the first orientation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rotate the head positioner about a portion of the driver to change the orientation of the receiver in view of Folger because the receiver would have a tendency to move to a second orientation and rotating the head positioner would change the orientation of the receiver back to the desired first orientation while the fastener/screw is being driven into bone. 
	
Conclusion
13.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for additional art of cited interest. This includes Sharifi-Mehr (U.S. Patent 20200282530), Hackathorn, II (U.S. Patent 20190083147), Chandanson (U.S. Patent 20160296266), Levy (Foreign Patent 2010105174), and Donmez (Foreign Patent 2019134738). Each of these additional references is within the art of positioner/driver instruments used during spinal surgery.
 14.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allie Cline whose telephone number is 571-272-5795. The examiner can normally be reached M-F 8a-5p.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLIE D CLINE/Examiner, Art Unit 3773                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773